KRUEGER, Judge.
Appellant was charged by indictment with the offense of rape. Thereafter, the *452case was duly transferred to the juvenile docket. The jury found appellant guilty as a delinquent child, and assessed his punishment at confinement in the state juvenile training school for a term of four years, four months, and twenty days, at the end of which time he shall have reached the age of twenty-one.
We find that appellant has filed in this court an affidavit stating that he desires to withdraw his appeal.
The request is granted, and the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.